Exhibit 10.2



















BICYCLE THERAPEUTICS PLC





















2020 EQUITY INCENTIVE PLAN







Adopted by the Board on April 23, 2020 and approved by Shareholders on June 29,
2020

















Graphic [bcyc-20200630ex102d97c15001.jpg]

Cooley (UK) LLP, Dashwood, 69 Old Broad Street, London EC2M 1QS, UK
T: +44 (0) 20 7583 4055 F: +44 (0) 20 7785 9355 www.cooley.com







--------------------------------------------------------------------------------

Table of Contents



Page



1. PURPOSE‌1

2. ELIGIBILITY‌1

3. ADMINISTRATION AND DELEGATION‌1

3.1 Administration‌1

3.2 Appointment of Committees‌1

4. SHARES AVAILABLE FOR AWARDS‌1

4.1 Number of Shares‌1

4.2 Share Recycling‌2

4.3 Incentive Option Limitations‌2

4.4 Substitute Awards‌2

4.5 Deed Poll‌3

4.6 Prior Plan and Pre-IPO Option Contracts‌3

5. OPTIONS AND SHARE APPRECIATION RIGHTS‌3

5.1 General‌3

5.2 Exercise Price‌3

5.3 Duration‌4

5.4 Exercise‌4

5.5 Payment Upon Exercise‌4

6. RESTRICTED SHARES; RESTRICTED SHARE UNITS; PERFORMANCE SHARE UNITS‌5

6.1 General‌5

6.2 Duration‌5

6.3 Restricted Shares.‌6

6.4 Restricted Share Units.‌7

6.5 Performance Share Units.‌7

7. OTHER SHARE BASED AWARDS‌7

8. ADJUSTMENTS FOR CHANGES IN SHARES AND CERTAIN OTHER EVENTS‌7

8.1 Equity Restructuring‌7

8.2 Corporate Events‌8

8.3 Administrative Stand Still‌9

8.4 General‌9

9. GENERAL PROVISIONS APPLICABLE TO AWARDS‌10

9.1 Transferability‌10

9.2 Documentation‌10

9.3 Discretion‌10

9.4 Termination of Status‌10



--------------------------------------------------------------------------------

Table of Contents



Page



9.5 Withholding‌10

9.6 Amendment of Award; Repricing‌11

9.7 Conditions on Delivery of Shares‌11

9.8 Acceleration‌12

9.9 Additional Terms of Incentive Options‌12

10. MISCELLANEOUS‌12

10.1 No Right to Employment or Other Status‌12

10.2 No Rights as Shareholder; Certificates‌12

10.3 Effective Date and Term of Plan‌13

10.4 Amendment of Plan‌13

10.5 Provisions for Foreign Participants‌13

10.6 Section 409A‌13

10.7 Limitations on Liability‌14

10.8 Data Privacy‌15

10.9 Severability‌15

10.10 Governing Documents‌15

10.11 Governing Law and Jurisdiction‌16

10.12 Claw-back Provisions‌16

10.13 Other Group Company policies‌16

10.14 Titles and Headings‌16

10.15 Conformity to Applicable Laws‌16

10.16 Relationship to Other Benefits‌16

10.17 Broker-Assisted Sales‌17

11. DEFINITIONS‌17

NON-EMPLOYEE SUB-PLAN‌1

APPENDIX 1 OPTION GRANT NOTICE‌2

APPENDIX 2 RESTRICTED SHARE UNIT GRANT NOTICE‌8

APPENDIX 3 PERFORMANCE SHARE UNIT GRANT NOTICE‌15





--------------------------------------------------------------------------------

BICYCLE THERAPEUTICS PLC: 2020 EQUITY INCENTIVE PLAN

1.PURPOSE

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
Capitalized terms used in the Plan are defined in Section 11.

2.ELIGIBILITY

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

3.ADMINISTRATION AND DELEGATION

3.1Administration

The Plan is administered by the Administrator. The Administrator has authority
to determine which Service Providers receive Awards, grant Awards, set Award
terms and conditions, and designate whether such Awards will cover Ordinary
Shares or ADSs, subject to the conditions and limitations in the Plan. The
Administrator also has the authority to take all actions and make all
determinations under the Plan, to interpret the Plan and Award Agreements and to
adopt, amend and repeal Plan administrative rules, guidelines and practices as
it deems advisable. The Administrator may correct defects and ambiguities,
supply omissions and reconcile inconsistencies in the Plan or any Award as it
deems necessary or appropriate to administer the Plan and any Awards. The
Administrator’s determinations under the Plan are in its sole discretion and
will be final and binding on all persons having or claiming any interest in the
Plan or any Award.

3.2Appointment of Committees

To the extent Applicable Laws permit, the Board may delegate any or all of its
powers under the Plan to one or more Committees or officers of the Company or
any of its Subsidiaries. The Board may abolish any Committee or re-vest in
itself any previously delegated authority at any time.

4.SHARES AVAILABLE FOR AWARDS

4.1Number of Shares

Subject to adjustment under Section 8 and the terms of this Section 4, Awards
may be made under the Plan (taking account of Awards granted under the
Non-Employee Sub-Plan) in an aggregate amount up to 4,773,557 Shares (the Share
Reserve) (which includes (i) 544,866 Shares, being a number of Shares equal to
the Prior Plan’s Available Reserve; (ii) 2,645,465 Shares, being the number of
Shares granted under the Prior Plan and which is subsisting as of the Effective
Date that may be granted under the Plan pursuant to Section 4.2(b); and (iii)
1,008,547 Shares, being the number of Shares granted under the Pre-IPO Option
Contracts and which is subsisting as of the Effective Date that may be granted
under the Plan pursuant to Section 4.2(b)). In addition, the Share Reserve will
automatically increase on January 1st of

1



--------------------------------------------------------------------------------

the year following the year in which the Company’s shareholders approve the Plan
and ending on (and including) January 1, 2030, in an amount equal to 5% of the
total number of Shares outstanding on December 31st of the preceding calendar
year. Notwithstanding the foregoing, the Board may act prior to January 1st of a
given year to provide that there will be no January 1st increase in the Share
Reserve for such year or that the increase in the Share Reserve for such year
will be a lesser number of Shares than would otherwise occur pursuant to the
preceding sentence.

4.2Share Recycling.

(a)If all or any part of an Award or Awards granted under the Plan or the
Non-Employee Sub-Plan expires, lapses or is terminated, exchanged for cash,
surrendered, repurchased or cancelled without having been fully exercised or is
withheld to satisfy a tax withholding obligation in connection with an Award or
to satisfy a purchase or exercise price of an Award, the unused Shares covered
by the Award or Awards granted under the Plan or the Non-Employee Sub-Plan will,
as applicable, become or again be available for Awards granted under the Plan
and/or the Non-Employee Sub-Plan.

(b)If all or any part of an option or options to acquire unissued Shares that
was granted under the Prior Plan or the Pre-IPO Option Contracts and which is
subsisting as of the Effective Date expires, lapses or is terminated, exchanged
for cash, surrendered, repurchased or cancelled without having been fully
exercised or is withheld to satisfy a tax withholding obligation in connection
with an option or to satisfy a purchase or exercise price of an option, in each
case on or after the Effective Date, the unused Shares covered by such option or
options under the Prior Plan or Pre-IPO Option Contracts (as applicable) shall
increase the Share Reserve and shall become available for Awards granted under
the Plan and/or the Non-Employee Sub-Plan subject to a maximum of (i) 2,645,465
Shares in respect of the Prior Plan; and (ii) 1,008,547 Shares in respect of the
Pre-IPO Option Contracts.

4.3Incentive Option Limitations.

Subject to adjustment under Section 8, no more than 14,391,000 Shares may be
issued pursuant to the exercise of Incentive Options.

4.4Substitute Awards.

In connection with an entity’s merger or consolidation with the Company or the
Company’s acquisition of an entity’s property or stock, the Administrator may
grant Awards in substitution for any options or other equity or equity-based
awards granted before such merger or consolidation by such entity or its
affiliate. Substitute Awards may be granted on such terms as the Administrator
deems appropriate, notwithstanding limitations on Awards in the Plan. Substitute
Awards will not count against the Share Reserve (nor shall Shares subject to a
Substitute Award be added to the Shares available for Awards under the Plan as
provided above), except that Shares acquired by exercise of substitute Incentive
Options will count against the maximum number of Shares that may be issued
pursuant to the exercise of Incentive Options under the Plan. Additionally, in
the event that a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines has shares

2



--------------------------------------------------------------------------------

available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan (and Shares subject to such Awards
shall not be added to the Shares available for Awards under the Plan as provided
above); provided that Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

4.5Deed Poll.

The Administrator may grant Awards by entering into a deed poll and, as soon as
practicable after the Company has executed the deed poll, the Administrator
shall enter into an Award Agreement

4.6Prior Plan and Pre-IPO Option Contracts.

Upon the Effective Date, (1) no further new awards may be granted over Shares
under the Prior Plan or pursuant to the Pre-IPO Option Contracts; and (2) the
number of Shares subject to the Prior Plan’s Available Reserve shall cease to be
available for grant under the Prior Plan and shall become available for grant
hereunder pursuant to Section 4.1 above.

5.OPTIONS AND SHARE APPRECIATION RIGHTS

5.1General.

The Administrator may grant Options or Share Appreciation Rights to Service
Providers subject to the limitations in the Plan, including any limitations in
the Plan that apply to Incentive Options. The Administrator will determine the
number of Shares covered by each Option and Share Appreciation Right, the
exercise price of each Option and Share Appreciation Right and the conditions
and limitations applicable to the exercise of each Option and Share Appreciation
Right. A Share Appreciation Right will entitle the Participant (or other person
entitled to exercise the Share Appreciation Right) to receive from the Company
upon exercise of the exercisable portion of the Share Appreciation Right an
amount determined by multiplying the excess, if any, of the Fair Market Value of
one Share on the date of exercise over the exercise price per Share of the Share
Appreciation Right by the number of Shares with respect to which the Share
Appreciation Right is exercised, subject to any limitations of the Plan or that
the Administrator may impose and payable in cash, Shares valued at Fair Market
Value or a combination of the two as the Administrator may determine or provide
in the Award Agreement. A Participant will have no rights of a shareholder with
respect to Shares subject to any Option or Share Appreciation Right unless and
until any Shares are delivered in settlement of the Option or Share Appreciation
Right.

5.2Exercise Price.

3



--------------------------------------------------------------------------------

The Administrator will establish each Option’s and Share Appreciation Right’s
exercise price and specify the exercise price in the Award Agreement. The
exercise price will not be less than 100% of the Fair Market Value on the grant
date of the Option or Share Appreciation Right.

5.3Duration.

Each Option or Share Appreciation Right will be exercisable at such times and as
specified in the Award Agreement, provided that the term of an Option or Share
Appreciation Right will not exceed ten years. Notwithstanding the foregoing and
unless determined otherwise by the Company, in the event that on the last
business day of the term of an Option or Share Appreciation Right (other than an
Incentive Option) (i) the exercise of the Option or Share Appreciation Right is
prohibited by Applicable Laws, as determined by the Company, or (ii) Shares may
not be purchased or sold by the applicable Participant due to any Company
insider trading or dealing policy (including blackout periods), the term of the
Option or Share Appreciation Right shall be extended until the date that is
thirty (30) days after the end of the legal prohibition, black-out period, as
determined by the Company; provided, however, in no event shall the extension
last beyond the ten year term of the applicable Option or Share Appreciation
Right. Notwithstanding the foregoing, if the Participant, prior to the end of
the term of an Option or Share Appreciation Right, violates the non-competition,
non-solicitation, confidentiality or other similar restrictive covenant
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company or any of
its Subsidiaries, the right of the Participant and the Participant’s transferees
to exercise any Option or Share Appreciation Right issued to the Participant
shall terminate immediately upon such violation, unless the Company otherwise
determines. In addition, if, prior to the end of the term of an Option or Share
Appreciation Right, the Participant is given notice by the Company or any of its
Subsidiaries of the Participant’s Termination of Service by the Company or any
of its Subsidiaries for Cause, and the effective date of such Termination of
Service is subsequent to the date of the delivery of such notice, the right of
the Participant and the Participant’s transferees to exercise any Option or
Share Appreciation Right issued to the Participant shall be suspended from the
time of the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s service as a Service
Provider will not be terminated for Cause as provided in such notice or (ii) the
effective date of the Participant’s Termination of Service by the Company or any
of its Subsidiaries for Cause (in which case the right of the Participant and
the Participant’s transferees to exercise any Option or Share Appreciation Right
issued to the Participant will terminate immediately upon the effective date of
such Termination of Service).

5.4Exercise.

Options and Share Appreciation Rights may be exercised by delivering to the
Company a written notice of exercise, in a form the Administrator approves
(which may be electronic), signed by the person authorized to exercise the
Option or Share Appreciation Right, together with, as applicable, payment in
full (i) as specified in Section 5.5 for the number of Shares for which the
Award is exercised and (ii) as specified in Section 9.5 for any applicable
taxes. Unless the Administrator otherwise determines, an Option or Share
Appreciation Right may not be exercised for a fraction of a Share.

5.5Payment Upon Exercise.

4



--------------------------------------------------------------------------------

Subject to any Company insider trading or dealing policy (including blackout
periods) and Applicable Laws, the exercise price of an Option must be paid by:

(a)cash, wire transfer of immediately available funds or by check payable to the
order of the Company, provided that the Company may limit the use of one of the
foregoing payment forms if one or more of the payment forms below is permitted;

(b)if there is a public market for Shares at the time of exercise, unless the
Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of an irrevocable and unconditional undertaking
by a broker acceptable to the Company to deliver promptly to the Company
sufficient funds to pay the exercise price, or (B) the Participant’s delivery to
the Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to pay the exercise price; provided that such amount is paid to the
Company at such time as may be required by the Administrator;

(c)to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant which, when valued
at their Fair Market Value on the exercise date, have a value sufficient to pay
the exercise price;

(d)to the extent permitted by the Administrator, except with respect to
Incentive Options, surrendering Shares then issuable upon the Option’s exercise
which, when valued at their Fair Market Value on the exercise date; have a value
sufficient to pay the exercise price

(e)to the extent permitted by the Administrator, delivery of a promissory note
or any other property that the Administrator determines is good and valuable
consideration; or

(f)to the extent permitted by the Company, any combination of the above payment
forms approved by the Administrator.

6.RESTRICTED SHARES; RESTRICTED SHARE UNITS; PERFORMANCE SHARE UNITS

6.1General.

The Administrator may grant Restricted Shares, or the right to purchase
Restricted Shares, to any Service Provider, subject to the Company’s right to
repurchase all or part of such shares at their issue price or other stated or
formula price from the Participant (or to require forfeiture of such shares) if
conditions the Administrator specifies in the Award Agreement are not satisfied
before the end of the applicable restriction period or periods that the
Administrator establishes for such Award. In addition, the Administrator may
grant to Service Providers Restricted Share Units, which may be subject to
vesting and forfeiture conditions during the applicable restriction period or
periods, as set forth in an Award Agreement. The Administrator will determine
and set forth in the Award Agreement the terms and conditions for each
Restricted Share and Restricted Share Unit Award, subject to the conditions and
limitations contained in the Plan.

6.2Duration.

5



--------------------------------------------------------------------------------

Each Restricted Share, Restricted Share Unit or Performance Share Unit will vest
at such times and as specified in the Award Agreement, provided that the vesting
schedule of a Restricted Share, Restricted Share Unit or Performance Share Unit
will not exceed ten years. Notwithstanding the foregoing and unless determined
otherwise by the Company, in the event that on the normal vesting date of a
Restricted Share, Restricted Share Unit or Performance Share Unit (i) the
vesting of the Restricted Share, Restricted Share Unit or Performance Share Unit
is prohibited by Applicable Laws, as determined by the Company, or (ii) Shares
may not be purchased or sold by the applicable Participant due to any Company
insider trading or dealing policy (including blackout periods), the vesting date
of the Restricted Share, Restricted Share Unit or Performance Share Unit shall
be deferred until the end of the legal prohibition, black-out period, as
determined by the Company. Notwithstanding the foregoing, if the Participant,
prior to the vesting date of a Restricted Share, Restricted Share Unit or
Performance Share Unit, violates the non-competition, non-solicitation,
confidentiality or other similar restrictive covenant provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company or any of its Subsidiaries,
the right of the Participant and the Participant’s transferees to receive Shares
on the vesting of the Restricted Share, Restricted Share Unit or Performance
Share Unit issued to the Participant shall terminate immediately upon such
violation, unless the Company otherwise determines. In addition, if, prior to
the vesting date of a Restricted Share, Restricted Share Unit or Performance
Share Unit, the Participant is given notice by the Company or any of its
Subsidiaries of the Participant’s Termination of Service by the Company or any
of its Subsidiaries for Cause, and the effective date of such Termination of
Service is subsequent to the date of the delivery of such notice, the right of
the Participant and the Participant’s transferees to receive Shares on the
vesting of the Restricted Share, Restricted Share Unit or Performance Share Unit
issued to the Participant shall be suspended from the time of the delivery of
such notice until the earlier of (i) such time as it is determined or otherwise
agreed that the Participant’s service as a Service Provider will not be
terminated for Cause as provided in such notice or (ii) the effective date of
the Participant’s Termination of Service by the Company or any of its
Subsidiaries for Cause (in which case the right of the Participant and the
Participant’s transferees to receive Shares on the vesting of the Restricted
Share, Restricted Share Unit or Performance Share Unit issued to the Participant
will terminate immediately upon the effective date of such Termination of
Service).

6.3Restricted Shares.

(a)Dividends.

Participants holding Restricted Shares will be entitled to all ordinary cash
dividends paid with respect to such Shares, unless the Administrator provides
otherwise in the Award Agreement. In addition, unless the Administrator provides
otherwise, if any dividends or distributions are paid in Shares, or consist of a
dividend or distribution to holders of Restricted Shares of property other than
an ordinary cash dividend, the Shares or other property will be subject to the
same restrictions on transferability and forfeitability as the Restricted Shares
with respect to which they were paid.

(b)Certificates.

6



--------------------------------------------------------------------------------

The Company may require that the Participant deposit in escrow with the Company
(or its designee) any certificates issued in respect of Restricted Shares,
together with a stock transfer form endorsed in blank.

6.4Restricted Share Units.

(a)Settlement.

The Administrator may provide that settlement of Restricted Share Units will
occur upon or as soon as reasonably practicable after the Restricted Share Units
vest or will instead be deferred, on a mandatory basis or at the Participant’s
election.

(b)Shareholder Rights.

A Participant will have no rights of a shareholder with respect to Shares
subject to any Restricted Share Unit unless and until the Shares are delivered
in settlement of the Restricted Share Unit.

6.5Performance Share Units.

(a)Settlement.

The Administrator may provide that settlement of Performance Share Units will
occur upon or as soon as reasonably practicable after the Performance Share
Units vest or will instead be deferred, on a mandatory basis or at the
Participant’s election.

(b)Shareholder Rights.

A Participant will have no rights of a shareholder with respect to Shares
subject to any Performance Share Unit unless and until the Shares are delivered
in settlement of the Performance Share Unit.

7.OTHER SHARE BASED AWARDS

Other Share Based Awards may be granted to Participants, including Awards
entitling Participants to receive Shares to be delivered in the future (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Share Based Awards will
also be available as a payment form in the settlement of other Awards, as
standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled. Other Share Based Awards may be paid in
Shares or other property, as the Administrator determines. Subject to the
provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Share Based Award, including any purchase price,
performance goal (which may be based on the Performance Criteria), transfer
restrictions, and vesting conditions, which will be set forth in the applicable
Award Agreement.

8.ADJUSTMENTS FOR CHANGES IN SHARES AND CERTAIN OTHER EVENTS

8.1Equity Restructuring.

7



--------------------------------------------------------------------------------

In connection with any Equity Restructuring, notwithstanding anything to the
contrary in this Section 8, the Administrator will equitably adjust the Share
Reserve, the number of Shares available for the grant of Incentive Options under
Section 4.3 above and each outstanding Award as it deems appropriate to reflect
the Equity Restructuring, which may include adjusting the number and type of
securities subject to each outstanding Award and/or the Award’s exercise price
or grant price (if applicable), granting new Awards to Participants, and making
a cash payment to Participants. The adjustments provided under this Section 8.1
will be nondiscretionary and final and binding on the affected Participant and
the Company; provided that the Administrator will determine whether an
adjustment is equitable.

8.2Corporate Events.

(a)Subject to Section 8.2(b) below, in the event of any Equity Restructuring,
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), capitalization, share issue, offer, subdivision,
reorganization, merger, consolidation, combination, amalgamation, repurchase,
recapitalization, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or sale or
exchange of Shares or other securities of the Company, Change in Control,
issuance of warrants or other rights to purchase Shares or other securities of
the Company, other similar corporate transaction or event, other unusual or
nonrecurring transaction or event affecting the Company or its financial
statements or any change in any Applicable Laws or accounting principles (any
“Corporate Event”), the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event (except that action to give effect to a
change in Applicable Laws or accounting principles may be made within a
reasonable period of time after such change) and either automatically or upon
the Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event or (z) give effect to such changes in, or prevent a
breach of, Applicable Laws or accounting principles:

(i)To provide for the cancellation of any such Award in exchange for either an
amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero (as determined by the Administrator in its discretion), then the Award may
be terminated without payment.  In addition, such payments under this provision
may, in the Administrator’s discretion, be delayed to the same extent that
payment of consideration to the holders of Ordinary Shares in connection with
the Corporate Event is delayed as a result of escrows, earn outs, holdbacks or
any other contingencies;

8



--------------------------------------------------------------------------------

(ii)To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;

(iii)To provide that such Award be assumed by the successor or survivor
corporation, or a parent or Subsidiary thereof, or shall be substituted for by
awards covering the equity securities of the successor or survivor corporation,
or a parent or Subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and/or applicable exercise or purchase price, in all cases,
as determined by the Administrator;

(iv)To make adjustments in the number and type of shares (or other securities or
property) subject to outstanding Awards and/or with respect to which Awards may
be granted under the Plan (including, but not limited to, adjustments of the
limitations in Section 4 hereof on the maximum number and kind of shares which
may be issued) and/or in the terms and conditions of (including the grant or
exercise price), and the criteria included in, outstanding Awards;

(v)To replace such Award with other rights or property selected by the
Administrator; and/or

(vi)To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable transaction or event.

The Administrator need not take the same action or actions with respect to all
Awards or portions thereof or with respect to all Participants.  The
Administrator may take different actions with respect to the vested and unvested
portions of an Award.

(b)In the event of a Change in Control, Awards will vest in full effective
immediately prior to the occurrence of such Change in Control.  Any such Awards
granted in the form of Options may be exercised immediately prior to the
occurrence of such Change in Control or within such period thereafter not
exceeding 6 months as the Administrator shall determine.  Any Options not
exercised within such period shall lapse.

8.3Administrative Stand Still.

In the event of any pending Corporate Event or other similar transaction, for
administrative convenience, the Administrator may refuse to permit the exercise
of any Award for up to sixty days before or after such Corporate Event or other
similar transaction.

8.4General.

Except as expressly provided in the Plan or the Administrator’s action under the
Plan, no Participant will have any rights due to any subdivision or
consolidation of Shares of any class, dividend payment, increase or decrease in
the number of Shares of any class, issue, rights issue, offer or dissolution,
liquidation, merger, or consolidation of the Company or other corporation.
Except as expressly provided with respect to an Equity Restructuring under
Section 8.1 above or the Administrator’s action under the Plan, no issuance by
the Company of Shares of any class, or securities convertible into Shares of any
class, will affect, and no adjustment will be made regarding, the number of
Shares subject to an Award or the Award’s

9



--------------------------------------------------------------------------------

grant or exercise price. The existence of the Plan, any Award Agreements and the
Awards granted hereunder will not affect or restrict in any way the Company’s
right or power to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any Corporate Event or (iii) sale or issuance of securities,
including securities with rights superior to those of the Shares or securities
convertible into or exchangeable for Shares. The Administrator may treat
Participants and Awards (or portions thereof) differently under this Section 8.

9.GENERAL PROVISIONS APPLICABLE TO AWARDS

9.1Transferability.

Except as the Administrator may determine or provide in an Award Agreement or
otherwise for Awards other than Incentive Options, Awards may not be sold,
assigned, transferred, pledged or otherwise encumbered, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, or,
subject to the Administrator’s consent, pursuant to a domestic relations order,
and, during the life of the Participant, will be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
will include references to a Participant’s authorized transferee that the
Administrator specifically approves.

9.2Documentation.

Each Award will be evidenced in an Award Agreement, which may be written or
electronic, as the Administrator determines. Each Award may contain terms and
conditions in addition to those set forth in the Plan.

9.3Discretion.

Except as the Plan otherwise provides, each Award may be made alone or in
addition or in relation to any other Award. The terms of each Award to a
Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.

9.4Termination of Status.

The Administrator will determine how the disability, death, retirement,
authorized leave of absence or any other change or purported change in a
Participant’s Service Provider status affects an Award and the extent to which,
and the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award, if applicable.

9.5Withholding.

Each Participant must pay the Company, or make provision satisfactory to the
Administrator for payment of, any taxes (which includes any social security
contributions or the like) required by law to be withheld or paid by the Company
or by any Subsidiary that is the employing entity of the Participant in
connection with such Participant’s Awards by the date of the event creating the
tax liability. The Company may deduct an amount sufficient to satisfy such tax
obligations based on the minimum statutory withholding rates (or such other rate
as may be determined by the Company after considering any accounting
consequences or costs) from any payment of any kind otherwise due to a
Participant. Subject to any Company insider trading or dealing

10



--------------------------------------------------------------------------------

policy (including blackout periods), Participants may satisfy such tax
obligations (i) in cash, by wire transfer of immediately available funds, by
check made payable to the order of the Company, provided that the Company may
limit the use of the foregoing payment forms if one or more of the payment forms
below is permitted, (ii) to the extent permitted by the Administrator, in whole
or in part by delivery of Shares, including Shares retained from the Award
creating the tax obligation, valued at their Fair Market Value, (iii) if there
is a public market for Shares at the time the tax obligations are satisfied,
unless the Company otherwise determines, (A) delivery (including telephonically
to the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to satisfy the tax obligations, or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a broker acceptable to the Company to deliver promptly to the
Company cash or a check sufficient to satisfy the tax and/or social security
withholding, provided that such amount is paid to the Company at such time as
may be required by the Administrator, or (iv) to the extent permitted by the
Company, any combination of the foregoing payment forms approved by the
Administrator. If any tax and/or social security withholding obligation will be
satisfied under clause (ii) of the immediately preceding sentence by the
Company’s retention of Shares from the Award creating the tax obligation and
there is a public market for Shares at the time the tax obligation is satisfied,
the Company may elect to instruct any brokerage firm determined acceptable to
the Company for such purpose to sell on the applicable Participant’s behalf some
or all of the Shares retained and to remit the proceeds of the sale to the
Company or its designee, and each Participant’s acceptance of an Award under the
Plan will constitute the Participant’s authorization to the Company and
instruction and authorization to such brokerage firm to complete the
transactions described in this sentence.

9.6Amendment of Award; Repricing.

The Administrator may amend, modify or terminate any outstanding Award,
including by substituting another Award of the same or a different type,
reducing the exercise price, changing the exercise or settlement date,
converting an Incentive Option to a Non-Qualified Option, or by amending,
waiving or relaxing any Performance Condition. The Participant’s consent to such
action will be required unless (i) the action, taking into account any related
action, does not materially and adversely affect the Participant’s rights under
the Award, or (ii) the change is permitted under Section 8 or pursuant to
Section 10.6. Without limitation to the foregoing, the Administrator may,
without the approval of the shareholders of the Company, reduce the exercise
price per share of outstanding Options or Share Appreciation Rights or cancel
outstanding Options or Share Appreciation Rights in exchange for cash, other
Awards or Options or Share Appreciation Rights with an exercise price per share
that is less than the exercise price per share of the original Options or Share
Appreciation Rights.

9.7Conditions on Delivery of Shares.

The Company will not be obligated to deliver any Shares under the Plan or remove
restrictions from Shares previously delivered under the Plan until (i) all Award
conditions have been met or removed to the Company’s satisfaction, (ii) as
determined by the Company, all other legal matters regarding the issuance and
delivery of such Shares (including payment of nominal value) have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or

11



--------------------------------------------------------------------------------

appropriate to satisfy any Applicable Laws. The Company’s inability to obtain
authority from any regulatory body having jurisdiction, which the Administrator
determines is necessary to the lawful issuance and sale of any securities, will
relieve the Company of any liability for failing to issue or sell such Shares as
to which such requisite authority has not been obtained.

9.8Acceleration.

The Administrator may at any time provide that any Award will become immediately
vested and fully or partially exercisable, free of some or all restrictions or
conditions, or otherwise fully or partially realizable.

9.9Additional Terms of Incentive Options.

The Administrator may grant Incentive Options only to employees of the Company,
any of its present or future parent or subsidiary corporations, as defined in
Sections 424(e) or (f) of the Code, respectively, and any other entities the
employees of which are eligible to receive Incentive Options under the Code. If
an Incentive Option is granted to a Greater Than 10% Shareholder, the exercise
price will not be less than 110% of the Fair Market Value on the Option’s grant
date, and the term of the Option will not exceed five years. All Incentive
Options will be subject to and construed consistently with Section 422 of the
Code. By accepting an Incentive Option, the Participant agrees to give prompt
notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired under the Option made
within (i) two years from the grant date of the Option or (ii) one year after
the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, if an Incentive Option fails or
ceases to qualify as an “incentive stock option” under Section 422 of the Code.
Any Incentive Option or portion thereof that fails to qualify as an “incentive
stock option” under Section 422 of the Code for any reason, including becoming
exercisable with respect to Shares having a fair market value exceeding the
$100,000 limitation under Treasury Regulation Section 1.422-4, will be a
Non-Qualified Option.

10.MISCELLANEOUS

10.1No Right to Employment or Other Status.

No person will have any claim or right to be granted an Award, and the grant of
an Award will not be construed as giving a Participant the right to continued
employment or any other relationship with the Company. The Company expressly
reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan
or any Award, except as expressly provided in an Award Agreement.

10.2No Rights as Shareholder; Certificates.

Subject to the Award Agreement, no Participant or Designated Beneficiary will
have any rights as a shareholder with respect to any Shares to be distributed
under an Award until becoming the record holder of such Shares. Notwithstanding
any other provision of the Plan, unless the Administrator otherwise determines
or Applicable Laws require, the Company will not be required to deliver to any
Participant certificates evidencing Shares issued in connection with

12



--------------------------------------------------------------------------------

any Award and instead such Shares may be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator). The Company
may place legends on certificates issued under the Plan that the Administrator
deems necessary or appropriate to comply with Applicable Laws.

10.3Effective Date and Term of Plan.

The Plan will become effective on the day it is approved by the Company’s
shareholders (the Effective Date) and, unless earlier terminated by the Board,
will remain in effect until the tenth anniversary of the Effective Date, but
Awards previously granted may extend beyond that date in accordance with the
Plan. If the Plan is not approved by the Company’s shareholders, the Plan will
not become effective, no Awards will be granted under the Plan and the Prior
Plan will continue in full force and effect in accordance with its terms. No
Incentive Option may be granted after the tenth anniversary of the earlier of
(i) the date the Plan is adopted by the Board or (ii) the Effective Date.

10.4Amendment of Plan.

The Administrator may amend, suspend or terminate the Plan at any time; provided
that no amendment, other than an increase to the Share Reserve, may materially
and adversely affect any Award outstanding at the time of such amendment without
the affected Participant’s consent. No Awards may be granted under the Plan
during any suspension period or after Plan termination. Awards outstanding at
the time of any Plan suspension or termination will continue to be governed by
the Plan and the Award Agreement, as in effect before such suspension or
termination. The Board will obtain shareholder approval of any Plan amendment to
the extent necessary to comply with Applicable Laws.

10.5Provisions for Foreign Participants.

The Administrator may modify Awards granted to Participants who are nationals
of, or employed in, a jurisdiction outside the United Kingdom and the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such international jurisdictions with
respect to tax, securities, currency, employee benefit or other matters,
including as may be necessary in the Administrator’s discretion to grant Awards
under any tax-favourable regime that may be available in any jurisdiction.

10.6Section 409A.

The following provisions only apply to Participants subject to tax in the United
States.

(a)General.

The Company intends that all Awards be structured to comply with, or be exempt
from, Section 409A, such that no adverse tax consequences, interest, or
penalties under Section 409A apply. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, the Administrator may, without a Participant’s
consent, amend this Plan or Awards, adopt policies and procedures, or take any
other actions (including amendments, policies, procedures and retroactive
actions) as are necessary or appropriate to preserve the intended tax treatment
of Awards, including any such actions intended to (A) exempt this Plan or any
Award from Section 409A, or

13



--------------------------------------------------------------------------------

(B) comply with Section 409A, including regulations, guidance, compliance
programs and other interpretative authority that may be issued after an Award’s
grant date. The Company makes no representations or warranties as to an Award’s
tax treatment under Section 409A or otherwise. The Company will have no
obligation under this Section 10.6 or otherwise to avoid the taxes, penalties or
interest under Section 409A with respect to any Award and will have no liability
to any Participant or any other person if any Award, compensation or other
benefits under the Plan are determined to constitute noncompliant “nonqualified
deferred compensation” subject to taxes, penalties or interest under
Section 409A.

(b)Separation from Service.

If an Award constitutes “nonqualified deferred compensation” under Section 409A,
any payment or settlement of such Award upon a termination of a Participant’s
Service Provider relationship will, to the extent necessary to avoid taxes under
Section 409A, be made only upon the Participant’s “separation from service”
(within the meaning of Section 409A), whether such “separation from service”
occurs upon or after the termination of the Participant’s Service Provider
relationship. For purposes of this Plan or any Award Agreement relating to any
such payments or benefits, references to a “termination,” “termination of
employment” or like terms means a “separation from service.”

(c)Payments to Specified Employees.

Notwithstanding any contrary provision in the Plan or any Award Agreement, any
payment(s) of “nonqualified deferred compensation” required to be made under an
Award to a “specified employee” (as defined under Section 409A and as the
Administrator determines) due to his or her “separation from service” will, to
the extent necessary to avoid taxes under Section 409A(a)(2)(B)(i) of the Code,
be delayed for the six-month period immediately following such “separation from
service” (or, if earlier, until the specified employee’s death) and will instead
be paid (as set forth in the Award Agreement) on the day immediately following
such six-month period or as soon as administratively practicable thereafter
(without interest). Any payments of “nonqualified deferred compensation” under
such Award payable more than six months following the Participant’s “separation
from service” will be paid at the time or times the payments are otherwise
scheduled to be made.

10.7Limitations on Liability.

Notwithstanding any other provisions of the Plan, no individual acting as a
director, officer, other employee or agent of the Company or any Subsidiary will
be liable to any Participant, former Participant, spouse, beneficiary, or any
other person for any claim, loss, liability, or expense incurred in connection
with the Plan or any Award, and such individual will not be personally liable
with respect to the Plan because of any contract or other instrument executed in
his or her capacity as an Administrator, director, officer, other employee or
agent of the Company or any Subsidiary. The Company will indemnify and hold
harmless each director, officer, other employee and agent of the Company or any
Subsidiary that has been or will be granted or delegated any duty or power
relating to the Plan’s administration or interpretation, against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of

14



--------------------------------------------------------------------------------

a claim with the Administrator’s approval) arising from any act or omission
concerning this Plan unless arising from such person’s own fraud or bad faith.

10.8Data Privacy.

(a)

As a condition for receiving any Award, each Participant acknowledges that the
Company and any Subsidiary may collect, use and transfer, in electronic or other
form, personal data as described in this section by and among the Company and
its Subsidiaries and affiliates exclusively for implementing, administering and
managing the Participant’s participation in the Plan. The Company (as above) may
hold certain personal information about a Participant, including the
Participant’s name, address and telephone number; birthdate; social security,
insurance number or other identification number; salary; nationality; job
title(s); any Shares held in the Company (as above); and Award details, to
implement, manage and administer the Plan and Awards (the “Data”). The Company
(as above) may transfer the Data amongst themselves as necessary to implement,
administer and manage a Participant’s participation in the Plan, and the Company
(as above) may transfer the Data to third parties assisting the Company with
Plan implementation, administration and management. These recipients may be
located in the Participant’s country, or elsewhere, and the Participant’s
country may have different data privacy laws and protections than the
recipients’ country. By accepting an Award, each Participant acknowledges that
such recipients may receive, possess, use, retain and transfer the Data, in
electronic or other form, to implement, administer and manage the Participant’s
participation in the Plan, including any required Data transfer to a broker or
other third party with whom the Company or the Participant may elect to deposit
any Shares. The Data related to a Participant will be held only as long as
necessary to implement, administer, and manage the Participant’s participation
in the Plan. A Participant may, at any time, view the Data that the Company
holds regarding such Participant, request additional information about the
storage and processing of the Data regarding such Participant and recommend any
necessary corrections to the Data regarding the Participant in writing, without
cost, by contacting the local human resources representative.

(b)

For the purpose of operating the Plan in the European Union and the United
Kingdom, the Company will collect and process information relating to
Participants in accordance with the privacy notice which is provided to each
Participant.

10.9Severability.

If any portion of the Plan or any action taken under it is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provisions had been excluded, and the illegal or invalid
action will be null and void.

10.10Governing Documents.

If any contradiction occurs between the Plan and any Award Agreement or other
written agreement between a Participant and the Company (or any Subsidiary) that
the Administrator has approved, the Plan will govern, unless it is expressly
specified in such Award Agreement or other written document that a specific
provision of the Plan will not apply.

15



--------------------------------------------------------------------------------

All Awards will be subject to Applicable Laws on insider trading and dealing and
any specific insider trading or dealing policy adopted by the Company.

10.11Governing Law and Jurisdiction.

The Plan and all Awards, including any non-contractual obligations arising in
connection therewith, will be governed by and interpreted in accordance with the
laws of England and Wales, disregarding any jurisdiction’s choice-of-law
principles requiring the application of a jurisdiction’s laws other than that of
England and Wales and the courts of England and Wales shall have exclusive
jurisdiction to hear any dispute.

10.12Claw-back Provisions.

All Awards (including any proceeds, gains or other economic benefit the
Participant actually or constructively receives upon receipt or exercise of any
Award or the receipt or resale of any Shares underlying the Award) will be
subject to any Company claw-back policy that may be adopted from time to time to
the extent such policy applies to the relevant Participant, including any
claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.

10.13Other Group Company policies

All Awards (including any proceeds, gains or other economic benefit the
Participant actually or constructively receives upon receipt or exercise of any
Award or the receipt or resale of any Shares underlying the Award) will be
subject to any relevant Company or Group Company policy to the extent such
policy applies to the relevant Participant, including but not limited to any
remuneration policy and/or share retention, ownership, or holding policy that
may be adopted from time to time.

10.14Titles and Headings.

The titles and headings in the Plan are for convenience of reference only and,
if any conflict, the Plan’s text, rather than such titles or headings, will
control.

10.15Conformity to Applicable Laws.

Participant acknowledges that the Plan is intended to conform to the extent
necessary with Applicable Laws. Notwithstanding anything herein to the contrary,
the Plan and all Awards will be administered only in conformance with Applicable
Laws. To the extent Applicable Laws permit, the Plan and all Award Agreements
will be deemed amended as necessary to conform to Applicable Laws and may be
unilaterally cancelled by the Company (with the effect that all Participant’s
rights thereunder lapse with immediate effect) if the Administrator determines
in its reasonable discretion that such conformity is not possible or
practicable.

10.16Relationship to Other Benefits.

No payment under the Plan will be taken into account in determining any benefits
under any pension, retirement, savings, profit sharing, group insurance, welfare
or other benefit plan of

16



--------------------------------------------------------------------------------

the Company or any Subsidiary except as expressly provided in writing in such
other plan or an agreement thereunder.

10.17Broker-Assisted Sales.

In the event of a broker-assisted sale of Shares in connection with the payment
of amounts owed by a Participant under or with respect to the Plan or Awards,
including amounts to be paid under the final sentence of Section 9.5: (a) any
Shares to be sold through the broker-assisted sale will be sold (subject in all
cases to the Administrator having regard to the orderly marketing and disposal
of such Shares, and having the discretion to delay broker-assisted sales for
such reasons) on the day the payment first becomes due, or as soon thereafter as
practicable; (b) such Shares may be sold as part of a block trade with other
Participants in the Plan in which all Participants receive an average price; (c)
the applicable Participant will be responsible for all broker’s fees and other
costs of sale, and by accepting an Award, each Participant agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale; (d) to the extent the Company or its designee
receives proceeds of such sale that exceed the amount owed, the Company will pay
such excess in cash to the applicable Participant as soon as reasonably
practicable; (e) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (f) in the event the proceeds
of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee, or the Company or any Subsidiary may withhold from
any payment to be made to the Participant (including but not limited to that
Participant’s salary), an amount in cash sufficient to satisfy any remaining
portion of the Participant’s obligation.

11.DEFINITIONS

As used in the Plan, the following words and phrases will have the following
meanings:

“ADSs” means American Depositary Shares, representing Ordinary Shares on deposit
with a U.S. banking institution selected by the Company and which are registered
pursuant to a Form F-6.

“Administrator” means the Board or a Committee to the extent that the Board’s
powers or authority under the Plan have been delegated to such Committee.

“Applicable Laws” means any applicable laws, including without limitation:
(a) the requirements relating to the administration of equity incentive plans
under English, U.S. federal and state securities, tax and other applicable laws,
rules and regulations, the applicable rules of any stock exchange or quotation
system on which the Shares are listed or quoted and the applicable laws and
rules of any other country or jurisdiction where Awards are granted; and
(b) corporate, securities, tax or other laws, statutes, rules, requirements or
regulations, whether U.S. federal, state, local or foreign, applicable in the
United Kingdom, United States or any other relevant jurisdiction.

“Award” means, individually or collectively, a grant under the Plan of Options,
Share Appreciation Rights, Restricted Shares, Restricted Share Units or Other
Share Based Awards.

17



--------------------------------------------------------------------------------

“Award Agreement” means a written agreement evidencing an Award, which may be
electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Cause” means (i) if a Participant is a party to a written employment or
consulting agreement with the Company or any of its Subsidiaries or an Award
Agreement in which the term “cause” is defined (a “Relevant Agreement”), “Cause”
as defined in the Relevant Agreement, and (ii) if no Relevant Agreement exists,
(A) the Administrator’s determination that the Participant failed to
substantially perform the Participant’s duties (other than a failure resulting
from the Participant’s Disability); (B) the Administrator’s determination that
the Participant failed to carry out, or comply with any lawful and reasonable
directive of the Board or the Participant’s immediate supervisor; (C) the
occurrence of any act or omission by the Participant that could reasonably be
expected to result in (or has resulted in) the Participant’s conviction, plea of
no contest, plea of nolo contendere, or imposition of unadjudicated probation
for any felony or indictable offense or crime involving moral turpitude; (D) the
Participant’s unlawful use (including being under the influence) or possession
of illegal drugs on the premises of the Company or any of its Subsidiaries or
while performing the Participant’s duties and responsibilities for the Company
or any of its Subsidiaries; or (E) the Participant’s commission of an act of
fraud, embezzlement, misappropriation, misconduct, or breach of fiduciary duty
against the Company or any of its Subsidiaries.

“Change in Control” means and includes each of the following:

(a)a Sale; or

(b)a Takeover.

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
issued thereunder.

“Committee” means one or more committees or subcommittees of the Board, which
may include one or more Company directors or executive officers, to the extent
Applicable Laws permit. To the extent required to comply with the provisions of
Rule 16b-3, it is intended that each member of the Committee will be, at the
time the Committee takes any action with respect to an Award that is subject to
Rule 16b-3, a “non-employee director” within the meaning of Rule 16b-3; however,
a Committee member’s failure to qualify as a “non-employee director” within the
meaning of Rule 16b-3 will not invalidate any Award granted by the Committee
that is otherwise validly granted under the Plan.

“Company” means Bicycle Therapeutics Plc, registered in England and Wales with
company number 11036004, or any successor.

18



--------------------------------------------------------------------------------

“Control” has the meaning given in section 995(2) of the UK Income Tax Act 2007,
unless otherwise specified.

“Corporate Event” has the meaning given to it in Section 8.2(a).“Designated
Beneficiary” means the beneficiary or beneficiaries the Participant designates,
in a manner the Administrator determines, to receive amounts due or exercise the
Participant’s rights if the Participant dies or becomes incapacitated. Without a
Participant’s effective designation, “Designated Beneficiary” will mean the
Participant’s estate.“Director” means a Board member.

“Disability” means a permanent and total disability under Section 22(e)(3) of
the Code, as amended.

“Effective Date” has the meaning given to it in Section 10.3.

“Employee” means any employee of the Company or its Subsidiaries.

“Equity Restructuring” means a nonreciprocal transaction between the Company and
its shareholders, such as a share dividend, share split, spin-off, rights
offering or recapitalization through a large, nonrecurring cash dividend, that
affects the number or kind of Shares (or other Company securities) or the price
of Shares (or other Company securities) and causes a change in the per share
value of the Shares underlying outstanding Awards.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any date, the value of Shares determined as
follows: (i) if the Shares are listed on any established stock exchange, its
Fair Market Value will be the closing sales price for Shares as quoted on such
exchange for the last day preceding such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; (ii) if the Shares are not traded on a stock exchange but is quoted on
a national market or other quotation system, the closing sales price on the last
date preceding such date during which a sale occurred, as reported in The Wall
Street Journal or another source the Administrator deems reliable; or
(iii) without an established market for the Shares, the Administrator will
determine the Fair Market Value in its discretion.

“Greater Than 10% Shareholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of equity securities of the Company or its parent or
subsidiary corporation, as defined in Section 424(e) and (f) of the Code,
respectively.

“Incentive Option” means an Option intended to qualify as an “incentive stock
option” as defined in Section 422 of the Code.

“Non-Employee Sub-Plan” means the Non-Employee Sub-Plan to the Plan adopted by
the Board.

“Non-Qualified Option” means an Option not intended or not qualifying as an
Incentive Option.

“Option” means an option to purchase Shares.

“Ordinary Share” means an ordinary share of £0.01 each in the capital of the
Company.

19



--------------------------------------------------------------------------------

“Other Share Based Awards” means awards of Shares, and other awards valued
wholly or partially by referring to, or are otherwise based on, Shares or other
property.

“Participant” means a Service Provider who has been granted an Award.

“Performance Criteria” mean the criteria (and adjustments) that the
Administrator may select for an Award to establish performance goals for a
performance period.

“Plan” means this 2020 Equity Incentive Plan.

“Pre-IPO Option Contracts” means the standalone contracts pursuant to which the
Company granted options over Shares prior to 23 May 2019, as amended from time
to time.

“Prior Plan” means the Bicycle Therapeutics Share Option Plan adopted by the
Board on 9 May 2019 as amended from time to time.

“Prior Plan’s Available Reserve” means the number of Shares available for the
grant of new awards under the Prior Plan as of immediately prior to the
Effective Date.

“Restricted Shares” means Shares awarded to a Participant under Section 6
subject to certain vesting conditions and other restrictions.

“Restricted Share Unit” means an unfunded, unsecured right to receive, on the
applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

“Sale” means the sale of all or substantially all of the assets of the Company.

“Section 409A” means Section 409A of the Code and all regulations, guidance,
compliance programs and other interpretative authority thereunder.

“Securities Act” means the Securities Act of 1933, as amended.

“Service Provider” means an Employee or a Director who is an Employee.

“Share” means an Ordinary Share or the number of ADSs equal to an Ordinary
Share.

“Share Appreciation Right” means a Share Appreciation right granted under
Section 5.

“Share Reserve” has the meaning given to it in Section 4.1.

“Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain.

20



--------------------------------------------------------------------------------

“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.

“Takeover” means if any person (or a group of persons acting in concert) (the
“Acquiring Person”):

(i)obtains Control of the Company as the result of making a general offer to:-

(A)acquire all of the issued ordinary share capital of the Company, which is
made on a condition that, if it is satisfied, the Acquiring Person will have
Control of the Company; or

(B)acquire all of the shares in the Company which are of the same class as the
Shares; or

(ii)obtains Control of the Company as a result of a compromise or arrangement
sanctioned by a court under Section 899 of the UK Companies Act 2006, or
sanctioned under any other similar law of another jurisdiction; or

(iii)becomes bound or entitled under Sections 979 to 985 of the UK Companies Act
2006 (or similar law of another jurisdiction) to acquire shares of the same
class as the Shares; or

(iv)obtains Control of the Company in any other way.

“Termination of Service” means the date the Participant ceases to be a Service
Provider.





21



--------------------------------------------------------------------------------

NON-EMPLOYEE SUB-PLAN

TO THE BICYCLE THERAPEUTICS PLC 2020 EQUITY INCENTIVE PLAN

This sub-plan (the "Non-Employee Sub-Plan") to the Bicycle Therapeutics Plc 2020
Equity Incentive Plan (the “Plan”) governs the grant of Awards to Consultants
(defined below) and Directors who are not Employees. The Non-Employee Sub-Plan
incorporates all the provisions of the Plan except as modified in accordance
with the provisions of this Non-Employee Sub-Plan.

Awards granted pursuant to the Non-Employee Sub-Plan are not granted pursuant to
an “employees’ share scheme” for the purposes of UK legislation.

For the purposes of the Non-Employee Sub-Plan, the provisions of the Plan shall
operate subject to the following modifications:

1.Interpretation

In the Non-Employee Sub-Plan, unless the context otherwise requires, the
following words and expressions have the following meanings:

“Consultant” means any person, including any adviser, engaged by the Company or
its parent or Subsidiary to render services to such entity if the consultant or
adviser: (i) renders bona fide services to the Company; (ii) renders services
not in connection with the offer or sale of securities in a capital-raising
transaction and does not directly or indirectly promote or maintain a market for
the Company’s securities; and (iii) is a natural person.

“Service Provider” means a Consultant or Director who is not an Employee.

2.Eligibility

Service Providers are eligible to be granted Awards under the Non-Employee
Sub-Plan.





1



--------------------------------------------------------------------------------

APPENDIX 1
OPTION GRANT NOTICE

BICYCLE THERAPEUTICS PLC
2020 EQUITY INCENTIVE PLAN [:NON-EMPLOYEE SUB-PLAN]1

Capitalized terms not specifically defined in this Option Grant Notice (the
“Grant Notice”) have the meanings given to them in the 2020 Equity Incentive
Plan [:Non-Employee Sub-Plan]2 (as amended from time to time, the “Plan”) of
Bicycle Therapeutics Plc (the “Company”).

The Company has granted to the participant listed below (“Participant”) the
option described in this Grant Notice (the “Option”), subject to the terms and
conditions of the Plan and the Option Agreement attached as Exhibit A (the
“Agreement”), both of which are incorporated into this Grant Notice by
reference.

Participant:

Grant Date:

Exercise Price per Share:

Shares Subject to the Option:

Final Expiration Date:

Vesting Commencement Date:

Vesting Schedule3:

[The Option shall vest in full on the Grant Date] 4.

[1/36th of the total number of Shares under Option shall vest at the end of each
calendar month following the Grant Date, subject to Participant remaining
continuously a Service Provider as of each such date] 5.

[1/4 of the total number of Shares under Option shall vest on the first
anniversary of the Vesting Commencement Date, and 1/36th of the remaining number
of Shares under Option shall vest monthly thereafter, subject to Participant
remaining continuously a Service Provider as of each such date]6.



1 For Consultants and Directors who are not Employees

2 For Consultants and Directors who are not Employees

3 Selection of applicable vesting schedule, or determination that a different
vesting schedule shall apply, subject to discretion of Administrator.

4 For options granted to members of the Company’s board of directors (who are
not Employees) as part of the Company’s annual grant on or following the date of
its annual general meeting.

5 For other options granted to members of the Company’s board of directors (who
are not Employees).

6 For other options granted to Employees.

2



--------------------------------------------------------------------------------

Type of Option

[Incentive Option7/Non-Qualified Option8]

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan, the Agreement and any Group Company policy that may
be applicable to the Participant and the Option from time to time (the
“Policies”).  Participant has reviewed the Plan, this Grant Notice, the
Agreement and the Policies in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of the Plan, this Grant Notice, the Agreement and the Policies.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.



BICYCLE THERAPEUTICS PLC

PARTICIPANT

By:

:

Name

[Participant Name]

Title:





7 For US taxpayer employees.

8 For all other Service Providers.

3



--------------------------------------------------------------------------------

Exhibit A

OPTION AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

1.GENERAL

1.1Grant of Option.

The Company has granted to Participant the Option effective as of the grant date
set forth in the Grant Notice (the “Grant Date”).

1.2Incorporation of Terms of Plan.

The Option is subject to the terms and conditions set forth in this Agreement
and the Plan, which is incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan will
control.

2.PERIOD OF EXERCISABILITY

2.1Commencement of Exercisability.

The Option will vest and become exercisable according to the vesting schedule in
the Grant Notice (the “Vesting Schedule”) except that any fraction of a Share as
to which the Option would be vested or exercisable will be accumulated and will
vest and become exercisable only when a whole Share has accumulated.
Notwithstanding anything in the Grant Notice, the Plan or this Agreement to the
contrary, except as otherwise determined by the Administrator or provided in a
binding written agreement between Participant and the Company, the Option will
immediately expire and be forfeited as to any portion that is not vested and
exercisable as of Participant’s Termination of Service for any reason.

2.2Duration of Exercisability.

The Vesting Schedule is cumulative. Any portion of the Option which vests and
becomes exercisable will remain vested and exercisable until the Option expires.
The Option will be forfeited immediately upon its expiration.

2.3Expiration of Option.

The Option may not be exercised to any extent by anyone after, and will expire
on, the first of the following to occur:

(a)The final expiration date in the Grant Notice;

(b)Except as the Administrator may otherwise approve, the expiration of twelve
(12) months from the date of Participant’s Termination of Service; and

(c)Except as the Administrator may otherwise approve, Participant’s Termination
of Service for Cause.

4



--------------------------------------------------------------------------------

3.EXERCISE OF OPTION

3.1Person Eligible to Exercise.

During Participant’s lifetime, only Participant may exercise the Option. After
Participant’s death, any exercisable portion of the Option may, prior to the
time the Option expires, be exercised by Participant’s Designated Beneficiary as
provided in the Plan.

3.2Partial Exercise.

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised, in whole or in part, according to the procedures
in the Plan at any time prior to the time the Option or portion thereof expires,
except that the Option may only be exercised for whole Shares.

3.3Tax Withholding.

(a)The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the Option as Participant’s
election to satisfy all or any portion of the withholding tax by requesting the
Company retain Shares otherwise issuable under the Option.

(b)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax and/or social
security withholding obligations that arise in connection with the Option.
Neither the Company nor any Subsidiary makes any representation or undertaking
regarding the treatment of any tax and/or social security withholding in
connection with the awarding, vesting or exercise of the Option or the
subsequent sale of Shares. The Company and the Subsidiaries do not commit and
are under no obligation to structure the Option to reduce or eliminate
Participant’s tax and/or social security liability.

4.OTHER PROVISIONS

4.1Adjustments.

Participant acknowledges that the Option is subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.

4.2Notices.

Any notice to be given under the terms of this Agreement to the Company must be
in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal office or the Secretary’s then-current email address.
Any notice to be given under the terms of this Agreement to Participant must be
in writing and addressed to Participant (or, if Participant is then deceased, to
the person entitled to exercise the Option) at Participant’s last known mailing
address or email address in the Company’s personnel files. By a notice given
pursuant to this Section, either party may designate a different address for
notices to be given to that party. Any notice will be deemed duly given: (i) if
sent by email, when actually received; and (ii)

5



--------------------------------------------------------------------------------

if sent by certified mail (return receipt requested) and deposited with postage
prepaid in the applicable national mail, when delivered by a nationally
recognized express shipping company.

4.3Titles.

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

4.4Conformity to Applicable Laws.

Participant acknowledges that the Plan, the Grant Notice and this Agreement are
intended to conform to the extent necessary with all Applicable Laws and, to the
extent Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws, and this Option may be unilaterally cancelled by the Company
(with the effect that all Participant’s rights hereunder lapse with immediate
effect) if the Administrator determines in its reasonable discretion that such
conformity is not possible or practicable.

4.5Successors and Assigns.

The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement will inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth in the Plan, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

4.6Limitations Applicable to Section 16 Persons.

Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement and the Option will be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent Applicable Laws permit,
this Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

4.7Entire Agreement.

The Plan, the Grant Notice and this Agreement (including any exhibit hereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

4.8Agreement Severable.

In the event that any provision of the Grant Notice or this Agreement is held
illegal or invalid, the provision will be severable from, and the illegality or
invalidity of the provision will not be construed to have any effect on, the
remaining provisions of the Grant Notice or this Agreement.

4.9Limitation on Participant’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Company as to amounts

6



--------------------------------------------------------------------------------

payable and may not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant will have only
the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Option, and
rights no greater than the right to receive the Shares as a general unsecured
creditor with respect to the Option, as and when exercised pursuant to the terms
hereof.

4.10Not a Contract of Employment.

Nothing in the Plan, the Grant Notice or this Agreement confers upon Participant
any right to continue in the employ or service of the Company or any Subsidiary
or interferes with or restricts in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

4.11Counterparts.

The Grant Notice may be executed in one or more counterparts, including by way
of any electronic signature, subject to Applicable Laws, each of which will be
deemed an original and all of which together will constitute one instrument.

4.12Incentive Options.

If the Option is designated as an Incentive Option:

(a)Participant acknowledges that to the extent the aggregate fair market value
of shares (determined as of the time the option with respect to the shares is
granted) with respect to which options intended to qualify as “incentive stock
options” under Section 422 of the Code, including the Option, are exercisable
for the first time by Participant during any calendar year exceeds $100,000 or
if for any other reason such options do not qualify or cease to qualify for
treatment as “incentive stock options” under Section 422 of the Code, such
options (including the Option) will be treated as non-qualified options.
Participant further acknowledges that the rule set forth in the preceding
sentence will be applied by taking the Option and other options into account in
the order in which they were granted, as determined under Section 422(d) of the
Code.

(b)Participant also acknowledges that if the Option is exercised more than three
(3) months after Participant’s Termination of Service, other than by reason of
death or Disability, the Option will be taxed as a Non-Qualified Option.

(c)Participant will give prompt written notice to the Company of any disposition
or other transfer of any Shares acquired under this Agreement if such
disposition or other transfer is made (a) within two (2) years from the Grant
Date or (b) within one (1) year after the transfer of such Shares to
Participant. Such notice will specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.





7



--------------------------------------------------------------------------------

APPENDIX 2
RESTRICTED SHARE UNIT GRANT NOTICE

BICYCLE THERAPEUTICS PLC
2020 EQUITY INCENTIVE PLAN [:NON-EMPLOYEE SUB-PLAN]9

Capitalized terms not specifically defined in this Restricted Share Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2020 Equity
Incentive Plan [: Non-Employee Sub-Plan]10 (as amended from time to time, the
“Plan”) of Bicycle Therapeutics Plc (the “Company”).



The Company has granted to the participant listed below (“Participant”) the
Restricted Share Units (the “RSUs”) described in this Grant Notice (the
“Award”), subject to the terms and conditions of the Plan and the Restricted
Share Unit Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.



Participant:

Grant Date:

Number of RSUs:

Vesting Commencement Date:

Vesting Schedule11:

[The Award shall vest in full on the Grant Date] 12.

[1/12th of the total number of Shares under Award shall vest at the end of each
quarter following the Grant Date, subject to Participant remaining continuously
a Service Provider as of each such date] 13.

[1/4 of the total number of Shares under Award shall vest on the first
anniversary of the Vesting Commencement Date, and 1/12th of the remaining number
of Shares under Award shall vest quarterly thereafter, subject to Participant
remaining continuously a Service Provider as of each such date]14.



9 For Consultants and Directors who are not Employees

10 For Consultants and Directors who are not Employees

11 Selection of applicable vesting schedule, or determination that a different
vesting schedule shall apply, subject to discretion of Administrator.

12 For RSUs granted to members of the Company’s board of directors (who are not
Employees) as part of the Company’s annual grant on or following the date of its
annual general meeting.

13 For other RSUs granted to members of the Company’s board of directors (who
are not Employees).

14 For RSUs granted to Employees.

8



--------------------------------------------------------------------------------

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan, the Agreement and any Group Company policy that may
be applicable to the Participant and the Award from time to time (the
“Policies”). Participant has reviewed the Plan, this Grant Notice, the Agreement
and the Policies in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, this Grant Notice, the Agreement and the Policies.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

BICYCLE THERAPEUTICS PLC

PARTICIPANT

By:

:

Name

[Participant Name]

Title:





9



--------------------------------------------------------------------------------

Exhibit A

RESTRICTED SHARE UNIT AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

1.GENERAL

1.1Award of RSUs.

The Company has granted the RSUs to Participant effective as of the grant date
set forth in the Grant Notice (the “Grant Date”). Each RSU represents the right
to receive one Share or, at the option of the Company, an amount of cash, in
either case, as set forth in this Agreement. Participant will have no right to
the distribution of any Shares or payment of any cash until the time (if ever)
the RSUs have vested.

1.2Incorporation of Terms of Plan.

The RSUs are subject to the terms and conditions set forth in this Agreement and
the Plan, which is incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan will
control.

1.3Unsecured Promise.

The RSUs will at all times prior to settlement represent an unsecured Company
obligation payable only from the Company’s general assets.

2.VESTING; FORFEITURE AND SETTLEMENT

2.1Vesting; Forfeiture.

The RSUs will vest according to the vesting schedule in the Grant Notice except
that any fraction of an RSU that would otherwise be vested will be accumulated
and will vest only when a whole RSU has accumulated. In the event of
Participant’s Termination of Service for any reason, all unvested RSUs will
immediately and automatically be cancelled and forfeited, except as otherwise
determined by the Administrator or provided in a binding written agreement
between Participant and the Company.

2.2Settlement.

(a)RSUs will be paid in Shares or cash at the Company’s option as soon as
administratively practicable after the vesting of the applicable RSU, but in no
event more than sixty (60) days after the RSU’s vesting date (except as
otherwise provided in Section 2.2(d) below). Notwithstanding the foregoing, to
the extent permitted under Applicable Laws, the Company may delay any payment
under this Agreement that the Company reasonably determines would violate
Applicable Laws until the earliest date the Company reasonably determines the
making of the payment will not cause such a violation.

10



--------------------------------------------------------------------------------

(b)If an RSU is paid in cash, the amount of cash paid with respect to the RSU
will equal the Fair Market Value of a Share on the day immediately preceding the
payment date.

(c)If an RSU is paid in Shares, Participant may be required to pay the nominal
value thereof in the same manner as provided for Withholding Taxes below.

(d)If the date Shares would otherwise be distributed pursuant to Section 2.2(a)
(the “Original Issuance Date”) falls on a date that is not a business day,
delivery of Shares will instead occur on the next following business day. In
addition, if:

(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to Participant, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (2) on a
date when Participant is otherwise permitted to sell Shares on an established
stock exchange or stock market (including but not limited to under a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company’s
policies (a “10b5-1 Arrangement”)), and

(ii)either (1) Withholding Taxes do not apply, or (2) the Company decides, prior
to the Original Issuance Date, (A) not to satisfy Withholding Taxes by
withholding Shares from the Shares otherwise due, on the Original Issuance Date,
to Participant under the Award, and (B) not to permit Participant to enter into
a “same day sale” commitment with a broker-dealer (including but not limited to
a commitment under a 10b5-1 Arrangement) and (C) not to permit Participant to
pay the Withholding Taxes in cash,

then the Shares that would otherwise be issued to Participant on the Original
Issuance Date will not be delivered on such Original Issuance Date and will
instead be delivered on the first business day when Participant is not
prohibited from selling Shares of the in the open public market, but, if the
Company determines that Participant may be subject to taxation in the United
States, in no event later than December 31 of the calendar year in which the
Original Issuance Date occurs (that is, the last day of Participant’s taxable
year in which the Original Issuance Date occurs), or, if and only if permitted
in a manner that complies with United States Treasury Regulations Section
1.409A-1(b)(4), no later than the date that is the 15th day of the third
calendar month of the applicable year following the year in which the Shares
under the Award are no longer subject to a “substantial risk of forfeiture”
within the meaning of Treasury Regulations Section 1.409A-1(d).

3.TAXATION AND TAX WITHHOLDING

3.1Representation.

Participant represents to the Company that Participant has reviewed with
Participant’s own tax advisors the tax and/or social security consequences of
this Award and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.

3.2Tax Withholding.

11



--------------------------------------------------------------------------------

(a)On each vesting date, and on or before the time Participant receives a
distribution of the shares underlying the RSUs, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws,
Participant hereby authorizes any required withholding from the shares issuable
to Participant and/or otherwise agree to make adequate provision in cash for any
sums required to satisfy the federal, state, local and foreign tax and/or social
security withholding obligations of the Company or any parent or Subsidiary that
arise in connection with Participant’s RSUs (the “Withholding Taxes”).
 Participant hereby authorizes the Company and/or the relevant parent or
Subsidiary, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Withholding Taxes by one or a combination of the
following: (i) withholding from any compensation otherwise payable to
Participant by the Company or any parent or Subsidiary; (ii) causing Participant
to tender a cash payment (which may be in the form of a check, electronic wire
transfer or other method permitted by the Company); (iii) withholding shares
from the shares issued or otherwise issuable to Participant in connection with
Participant’s RSUs with a fair market value (measured as of the date shares are
issued to Participant) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares so withheld will not exceed the amount
necessary to satisfy the required tax and/or social security withholding
obligations using the minimum statutory withholding rates for federal, state,
local and, if applicable, foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income; and, provided, further, that to
the extent necessary to qualify for an exemption from application of Section
16(b) of the Exchange Act, if applicable, such share withholding procedure will
be subject to the prior approval of the Company’s Remuneration Committee; or
(iv) by requiring Participant to enter into a “same day sale” commitment with a
broker-dealer in a manner satisfactory to the Company (including but not limited
to a commitment under a 10b5-1 Arrangement).

(b)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax and/or social
security withholding obligations that arise in connection with the RSUs. Neither
the Company nor any Subsidiary makes any representation or undertaking regarding
the treatment of any tax and/or social security withholding in connection with
the awarding, vesting or payment of the RSUs or the subsequent sale of Shares.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the RSUs to reduce or eliminate Participant’s tax and/or social
security liability.

4.OTHER PROVISIONS

4.1Adjustments.

Participant acknowledges that the RSUs and the Shares subject to the RSUs are
subject to adjustment, modification and termination in certain events as
provided in this Agreement and the Plan.

4.2Notices.

Any notice to be given under the terms of this Agreement to the Company must be
in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal

12



--------------------------------------------------------------------------------

office or the Secretary’s then-current email address. Any notice to be given
under the terms of this Agreement to Participant must be in writing and
addressed to Participant at Participant’s last known mailing address or email
address. By a notice given pursuant to this Section, either party may designate
a different address for notices to be given to that party. Any notice will be
deemed duly given: (i) if sent by email, when actually received; and (ii) if
sent by certified mail (return receipt requested) and deposited with postage
prepaid in the applicable national mail, when delivered by a nationally
recognized express shipping company.

4.3Titles.

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

4.4Conformity to Securities Laws.

Participant acknowledges that the Plan, the Grant Notice and this Agreement are
intended to conform to the extent necessary with all Applicable Laws and, to the
extent Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws, and the RSUs may be unilaterally cancelled by the Company (with
the effect that all Participant’s rights hereunder lapse with immediate effect)
if the Administrator determines in its reasonable discretion that such
conformity is not possible or practicable.

4.5Successors and Assigns.

The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement will inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth in the Plan, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

4.6Limitations Applicable to Section 16 Persons.

Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement, and the RSUs will be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent Applicable Laws permit,
this Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

4.7Entire Agreement.

The Plan, the Grant Notice and this Agreement (including any exhibit hereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

4.8Agreement Severable.

13



--------------------------------------------------------------------------------

In the event that any provision of the Grant Notice or this Agreement is held
illegal or invalid, the provision will be severable from, and the illegality or
invalidity of the provision will not be construed to have any effect on, the
remaining provisions of the Grant Notice or this Agreement.

4.9Limitation on Participant’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and may not be construed as creating a trust.
Neither the Plan nor any underlying program, in and of itself, has any assets.
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the RSUs, and rights no greater than the right to receive cash or the
Shares as a general unsecured creditor with respect to the RSUs, as and when
settled pursuant to the terms of this Agreement.

4.10Not a Contract of Employment.

Nothing in the Plan, the Grant Notice or this Agreement confers upon Participant
any right to continue in the employ or service of the Company or any Subsidiary
or interferes with or restricts in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

4.11Counterparts.

The Grant Notice may be executed in one or more counterparts, including by way
of any electronic signature, subject to Applicable Laws, each of which will be
deemed an original and all of which together will constitute one instrument.



14



--------------------------------------------------------------------------------

APPENDIX 3
PERFORMANCE SHARE UNIT GRANT NOTICE15

BICYCLE THERAPEUTICS PLC
2020 EQUITY INCENTIVE PLAN [:NON-EMPLOYEE SUB-PLAN]16

Capitalized terms not specifically defined in this Performance Share Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2020 Equity
Incentive Plan [:Non-Employee Sub-Plan]17 (as amended from time to time, the
“Plan”) of Bicycle Therapeutics Plc (the “Company”).



The Company has granted to the participant listed below (“Participant”) the
Performance Share Units (the “PSUs”) described in this Grant Notice (the
“Award”), subject to the terms and conditions of the Plan and the Performance
Share Unit Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.

Participant:

Grant Date:

Target Number of PSUs:

Vesting Commencement Date:

Vesting Schedule18:

Subject to the Administrator’s determination as to whether, and the extent to
which, the vesting conditions specified on Attachment I to this Grant Notice
(the “PSU Vesting Criteria”) have been met:

[1/12th of the total number of Shares under Award shall vest at the end of each
quarter following the Grant Date, subject to Participant remaining continuously
a Service Provider as of each such date] 19.

[1/4 of the total number of Shares under Award shall vest on the first
anniversary of the Vesting Commencement Date, and 1/12th of the remaining number
of Shares under Award shall vest quarterly thereafter, subject to Participant
remaining continuously a Service Provider as of each such date]20.  



15 Form of PSU grant notice and agreement provided in case the company decides
to grant PSUs in the future.

16 For Consultants and Directors who are not Employees

17 For Consultants and Directors who are not Employees

18 Selection of applicable vesting schedule, or determination that a different
vesting schedule shall apply, subject to discretion of Administrator.

19 For PSUs granted to members of the Company’s board of directors (who are not
Employees).

20 For PSUs granted to Employees.

15

--------------------------------------------------------------------------------

The Target Number of PSUs specified herein represents the number of shares that
would become issuable pursuant to the Award if the Company were to achieve
exactly 100% of the performance metric described in Attachment I to this Grant
Notice. The number of shares subject to the Award that may become issuable to
you, if any, are subject to increase or decrease based on the Company's actual
performance against such performance metric and will be determined in accordance
with conditions specified in the PSU Vesting Criteria.

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan, the Agreement and any Group Company policy that may
be applicable to the Participant and the Award from time to time (the
“Policies”). Participant has reviewed the Plan, this Grant Notice, the Agreement
and the Policies in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, this Grant Notice, the Agreement and the Policies.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.



BICYCLE THERAPEUTICS PLC

PARTICIPANT

By:

:

Name

[Participant Name]

Title:













Attachment I

PSU Vesting Criteria

Performance Metric:



[To be confirmed]



Performance Target:



-16-





--------------------------------------------------------------------------------

[To be confirmed]



Calculation of final number of shares that may vest:



[To be confirmed]







-17-





--------------------------------------------------------------------------------

Exhibit A

PERFORMANCE SHARE UNIT AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

1.GENERAL

1.1Award of PSUs.

The Company has granted the PSUs to Participant effective as of the grant date
set forth in the Grant Notice (the “Grant Date”). Each PSU represents the right
to receive one Share or, at the option of the Company, an amount of cash, in
either case, as set forth in this Agreement. Participant will have no right to
the distribution of any Shares or payment of any cash until the time (if ever)
the PSUs have vested.

1.2Incorporation of Terms of Plan.

The PSUs are subject to the terms and conditions set forth in this Agreement and
the Plan, which is incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan will
control.

1.3Unsecured Promise.

The PSUs will at all times prior to settlement represent an unsecured Company
obligation payable only from the Company’s general assets.

2.VESTING; FORFEITURE AND SETTLEMENT

2.1Vesting; Forfeiture.

(a)The PSUs will vest according to the vesting schedule in the Grant Notice
except that any fraction of a PSU that would otherwise be vested will be
accumulated and will vest only when a whole PSU has accumulated. In the event of
Participant’s Termination of Service for any reason, all unvested PSUs will
immediately and automatically be cancelled and forfeited, except as otherwise
determined by the Administrator or provided in a binding written agreement
between Participant and the Company.  



2.2Settlement.

(c)PSUs will be paid in Shares or cash at the Company’s option as soon as
administratively practicable after the vesting of the applicable PSU, but in no
event more than sixty (60) days after the PSU’s vesting date (except as
otherwise provided in Section 2.2(d) below). Notwithstanding the foregoing, to
the extent permitted under Applicable Laws, the Company may delay any payment
under this Agreement that the Company reasonably determines would violate
Applicable Laws until the earliest date the Company reasonably determines the
making of the payment will not cause such a violation.

-18-





--------------------------------------------------------------------------------

(d)If a PSU is paid in cash, the amount of cash paid with respect to the PSU
will equal the Fair Market Value of a Share on the day immediately preceding the
payment date.

(e)If a PSU is paid in Shares, Participant may be required to pay the nominal
value thereof in the same manner as provided for Withholding Taxes below.

(f)If the date Shares would otherwise be distributed pursuant to Section 2.2(a)
(the “Original Issuance Date”) falls on a date that is not a business day,
delivery of Shares will instead occur on the next following business day. In
addition, if:

(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to Participant, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (2) on a
date when Participant is otherwise permitted to sell Shares on an established
stock exchange or stock market (including but not limited to under a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company’s
policies (a “10b5-1 Arrangement”)), and

(ii)either (1) Withholding Taxes do not apply, or (2) the Company decides, prior
to the Original Issuance Date, (A) not to satisfy Withholding Taxes by
withholding Shares from the Shares otherwise due, on the Original Issuance Date,
to Participant under the Award, and (B) not to permit Participant to enter into
a “same day sale” commitment with a broker-dealer (including but not limited to
a commitment under a 10b5-1 Arrangement) and (C) not to permit Participant to
pay the Withholding Taxes in cash,

then the Shares that would otherwise be issued to Participant on the Original
Issuance Date will not be delivered on such Original Issuance Date and will
instead be delivered on the first business day when Participant is not
prohibited from selling Shares of the in the open public market, but, if the
Company determines that Participant may be subject to taxation in the United
States, in no event later than December 31 of the calendar year in which the
Original Issuance Date occurs (that is, the last day of Participant’s taxable
year in which the Original Issuance Date occurs), or, if and only if permitted
in a manner that complies with United States Treasury Regulations Section
1.409A-1(b)(4), no later than the date that is the 15th day of the third
calendar month of the applicable year following the year in which the Shares
under the Award are no longer subject to a “substantial risk of forfeiture”
within the meaning of Treasury Regulations Section 1.409A-1(d).

3.TAXATION AND TAX WITHHOLDING

3.1Representation.

Participant represents to the Company that Participant has reviewed with
Participant’s own tax advisors the tax and/or social security consequences of
this Award and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.

-19-





--------------------------------------------------------------------------------

3.2Tax Withholding.

(g)On each vesting date, and on or before the time Participant receives a
distribution of the shares underlying the PSUs, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws,
Participant hereby authorizes any required withholding from the shares issuable
to Participant and/or otherwise agree to make adequate provision in cash for any
sums required to satisfy the federal, state, local and foreign tax and/or social
security withholding obligations of the Company or any parent or Subsidiary that
arise in connection with Participant’s PSUs (the “Withholding Taxes”).
 Participant hereby authorizes the Company and/or the relevant parent or
Subsidiary, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Withholding Taxes by one or a combination of the
following: (i) withholding from any compensation otherwise payable to
Participant by the Company or any parent or Subsidiary; (ii) causing Participant
to tender a cash payment (which may be in the form of a check, electronic wire
transfer or other method permitted by the Company); (iii) withholding shares
from the shares issued or otherwise issuable to Participant in connection with
Participant’s PSUs with a fair market value (measured as of the date shares are
issued to Participant) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares so withheld will not exceed the amount
necessary to satisfy the required tax and/or social security withholding
obligations using the minimum statutory withholding rates for federal, state,
local and, if applicable, foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income; and, provided, further, that to
the extent necessary to qualify for an exemption from application of Section
16(b) of the Exchange Act, if applicable, such share withholding procedure will
be subject to the prior approval of the Company’s Remuneration Committee; or
(iv) by requiring Participant to enter into a “same day sale” commitment with a
broker-dealer in a manner satisfactory to the Company (including but not limited
to a commitment under a 10b5-1 Arrangement).

(h)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the PSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax and/or social
security withholding obligations that arise in connection with the PSUs. Neither
the Company nor any Subsidiary makes any representation or undertaking regarding
the treatment of any tax and/or social security withholding in connection with
the awarding, vesting or payment of the PSUs or the subsequent sale of Shares.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the PSUs to reduce or eliminate Participant’s tax and/or social
security liability.

4.OTHER PROVISIONS

4.1Adjustments.

Participant acknowledges that the PSUs and the Shares subject to the PSUs are
subject to adjustment, modification and termination in certain events as
provided in this Agreement and the Plan.

4.2Notices.

-20-





--------------------------------------------------------------------------------

Any notice to be given under the terms of this Agreement to the Company must be
in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal office or the Secretary’s then-current email address.
Any notice to be given under the terms of this Agreement to Participant must be
in writing and addressed to Participant at Participant’s last known mailing
address or email address in the Company’s personnel files. By a notice given
pursuant to this Section, either party may designate a different address for
notices to be given to that party. Any notice will be deemed duly given: (i) if
sent by email, when actually received; and (ii) if sent by certified mail
(return receipt requested) and deposited with postage prepaid in the applicable
national mail, when delivered by a nationally recognized express shipping
company.

4.3Titles.

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

4.4Conformity to Applicable Laws.

Participant acknowledges that the Plan, the Grant Notice and this Agreement are
intended to conform to the extent necessary with all Applicable Laws and, to the
extent Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws, and the PSUs may be unilaterally cancelled by the Company (with
the effect that all Participant’s rights hereunder lapse with immediate effect)
if the Administrator determines in its reasonable discretion that such
conformity is not possible or practicable.

4.5Successors and Assigns.

The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement will inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth in the Plan, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

4.6Limitations Applicable to Section 16 Persons.

Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement and the PSUs will be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent Applicable Laws permit,
this Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

4.7Entire Agreement.

The Plan, the Grant Notice and this Agreement (including any exhibit hereto)
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

-21-





--------------------------------------------------------------------------------

4.8Agreement Severable.

In the event that any provision of the Grant Notice or this Agreement is held
illegal or invalid, the provision will be severable from, and the illegality or
invalidity of the provision will not be construed to have any effect on, the
remaining provisions of the Grant Notice or this Agreement.

4.9Limitation on Participant’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and may not be construed as creating a trust.
Neither the Plan nor any underlying program, in and of itself, has any assets.
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the PSUs, and rights no greater than the right to receive cash or the
Shares as a general unsecured creditor with respect to the PSUs, as and when
settled pursuant to the terms of this Agreement.

4.10Not a Contract of Employment.

Nothing in the Plan, the Grant Notice or this Agreement confers upon Participant
any right to continue in the employ or service of the Company or any Subsidiary
or interferes with or restricts in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.

4.11Counterparts.

The Grant Notice may be executed in one or more counterparts, including by way
of any electronic signature, subject to Applicable Laws, each of which will be
deemed an original and all of which together will constitute one instrument.

-22-





--------------------------------------------------------------------------------